Citation Nr: 1333968	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for amenorrhea with secondary infertility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran was afforded a VA examination in furtherance of substantiating her claim.  The examination report documents an impression of irregular menses with pain and anovulation.  It also documents infertility, pelvic adhesive disease, status-post tubal pregnancy with a bilateral salpingectomy, polycystic ovarian syndrome, status-post laparoscopy with ovarian drilling, lysis of adhesions and tubal fimbriectomy.  The examination report does not relate to the severity of these conditions, but rather the etiology thereof, which it indicates are attributable to service and/or the service-connected disability on appeal.  It also documents that the Veteran refused to be examined by a male physician.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Veteran should be afforded a VA examination by a female gynecologist.  As noted above, the Veteran refused examination by a male doctor, which appears due to her history of sexual assault.  Moreover, the examination report does not particularly address the severity of the service-connected disability.  

Also, the Board notes that the RO has evaluated the Veteran's condition under 38 C.F.R. § 4.116, Diagnostic Code 7699-7629 (2013), which provides for the evaluation of endometriosis, despite the assessments documented above that pertain to female reproductive organs other than the uterus.  Upon remand, the RO is directed to consider 38 C.F.R. § 4.116, General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615) (2013) (providing for evaluation based upon necessity and effectiveness of continuous medication for control of symptoms).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to be conducted by a female gynecologist, to include a complete physical examination, in order to determine the current severity of her service-connected gynecological disability, currently characterized as amenorrhea with secondary infertility.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should indicate whether any symptoms require continuous treatment and whether symptoms are controlled or not controlled by treatment.

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, the issue on appeal should be readjudicated, to include with consideration of 38 C.F.R. § 4.116, General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615).  If the maximum benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

